ce

Case 8:19-cv-03124-PJM Document 7 Filed 03/25/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KENNETH WATFORD,
Plaintiff,
Vv.

Civil No. 19-3124 PJM

UNITED STATES OF AMERICA,

* * © % HF HK F FE

Defendants.

MEMORANDUM OPINION AND ORDER

This case is before | the Court on a motion for the return of pro se Plaintiff Kenneth
Watford’s property seized during the execution of search warrants at his residence and storage
unit, as well as two cellphones seized incident to his arrests in 2012 and 2013. Watford is currently
incarcerated at FCI Terre Haute and scheduled for release around August 9, 2023.

On April 16, 2015, in case number 12-cr-623-PJM, a jury convicted Watford on 12 counts,
including conspiracy to commit wire fraud, wire fraud, aggravated identity theft, and access device
fraud. On October 15, 2015, the Court sentenced Watford to 135 months of imprisonment and 5
years of supervised release, in addition to ordering a special assessment of $1,200 and restitution
of $14,254.54. No forfeiture order was entered as part of the sentence. On October 29,2019,
Watford filed the present complaint seeking the return of his seized property.?

Federal Rule of Criminal Procedure 41(g) governs motions seeking the retum of seized

property that was not forfeited. That rule provides in part that if the court grants such a motion, it

 

| Watford filed a similar complaint motion in 2015, shortly after he was sentenced. See Compl., Watford
y. United States, No. 15-cv-3756-PJM (D. Md. Dec. 7, 2015), ECF No. 1. The Court summarily denied the
motion and dismissed the case with prejudice. Order (May 10, 2016), ECF No. 2. Watford appeal the
dismissal, and the Fourth Circuit summarily affirmed. Judgment of USCA (Nov. 22, 2016), ECF No. 8. In
light of the Government’s response here, the Court finds it proper to consider this successive request
notwithstanding its earlier denial.

 
Be

Case 8:19-cv-03124-PJM Document 7 Filed 03/25/21 Page 2 of 3

“must return the property to the movant, but may impose reasonable conditions to protect access
to the property and its use in later proceedings.” Rule 41(g). That said, the court “properly denies
a motion of property if the [petitioner] lacks entitlement to ‘lawful possession of the seized
property, the property is contraband or subject to forfeiture[,] or the government’s need for the
property as evidence continues.”” Hill v. United States, 296 F.R.D. 411, 414 (E.D. Va. 2013)
(quoting United States v. Vanhorn, 296 F.3d 713, 719 (8th Cir. 2002)), aff'd 567 F. App’x 202
(4th Cir. 2014).

On October 26, 2020, the Government filed a response brief and declarations from the
Montgomery County Police Department (MCPD), U.S. Postal Inspection Service (USPIS), and
U.S. Secret Service (U SSS) answering queries performed in response to Watford’s complaint. The
Government’s response details specific items of property that remain in the possession of the
MCPD that the Government believes “may be released to” Watford under Rule 41(g). Because
some of those items contain personal identifying information of credit card—fraud and identity-
theft victims, the Government states that Watford would “need to designate an authorized third-
party representative to receive the return of the Seized Property to be Released on his behalf and
provide contact information for such third-party representative” to the Government. The
Government also lists (1) firearm and ammunition seized from Watford, which was not registered
to him and which he is prohibited from possessing, and (2) items seized from Watford, including
four computers and an iPhone, that the USPIS disposed of around July 29, 2019, and are therefore
no longer available for return,

Accordingly, upon consideration of Watford’s request (ECF No. 1) and the Government’s
response (ECF No. 6), it is, this —__ day of March 2021,

ORDERED
Case 8:19-cv-03124-PJM Document? Filed 03/25/21 Page 3 of 3

. Watford’s request is DENIED as to the seized firearm and emnemiion because he is
not the registered owner of the firearm and, in any event, he is prohibited from
possessing firearms or ammunition under 18 U.S.C. § 922(g). |

. Watford’s request is DENIED as to the seized computers and iPhone previously in the
possession of the USPIS because that property was destroyed and is no longer available
to be returned. See ECF No. 6, at 5-6. |

. Watford’s request is GRANTED as to the remaining seized property, with the
exception of any documents containing the personal identifying information of credit
card—fraud and identity-theft victims. See ECF No. 6, at 4-5. Watford shall promptly
provide to the Government in writing contact information as to a third-party designee
(name, mailing address, and phone number) to receive the seized property to be

released, in order that the Government can arrange the return of such property.

 

 

ETER J. MESSITTE
UNKED STATES DISTRICT JUDGE
